76 So.3d 25 (2011)
Jimmy SANDERS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-3594.
District Court of Appeal of Florida, Fourth District.
November 23, 2011.
Rehearing Denied January 10, 2012.
Jimmy Sanders, Raiford, pro se.
No appearance required for appellee.
*26 PER CURIAM.
Affirmed. Petitioner is cautioned that filing frivolous actions or appeals, including further appeals of double jeopardy challenges to his convictions as raised in a motion to correct illegal sentence filed under Florida Rule of Criminal Procedure 3.800(a), may result in sanctions, State v. Spencer, 751 So.2d 47 (Fla.1999), and/or referral to prison officials for consideration of disciplinary procedures, which may include loss of gain time. §§ 944.279(1), 944.28(2)(a), Fla. Stat.
MAY, C.J., GROSS and LEVINE, JJ., concur.